DETAILED ACTION
	The Amendment filed on 07/07/2022 has been entered. Claim(s) 1, 5, 6, 8, 9, 15, 19-25, and 27-29 has/have been amended and claim(s) 10, 14, 17, 26, and 30-36 has/have been cancelled. Therefore, claims 1-9, 11-13, 15, 16, 18-25, and 27-29 are now pending in the application.

Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Allowable Subject Matter
Claims 8 is allowed, since the claim has been rewritten in independent form including all of the limitations of the base claim 1 and the intervening claims 3-6. Claims 9, 11-13, 15, 16, 18, and 19 depend from claim 8 and are therefore allowed as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Murat et al. (DE 20 2015003841 U1 with Espacenet translation) and in view of Schneider (DE 10 2015 223 764) with Derwent translation.
As per claim 20, Murat et al. teaches a reconfigurable composite floor formwork system (modular formwork; paragraph 1; it is understood that the modular formwork is capable of being reconfigured) comprising: a set of corner profiles (annotated figure 5); a set of side profiles (annotated figure 5); a first side profile (annotated figure 5), of the set of side profiles, positioned adjacent a first corner profile and a second corner profile of the set of corner profiles (annotated figure 5); a second side profile (annotated figure 5), of the set of side profiles, positioned adjacent the second corner profile and a third corner profile of the set of corner profiles (annotated figure 5); a third side profile (annotated figure 5), of the set of side profiles, positioned adjacent the third corner profile and a fourth corner profile of the set of corner profiles (annotated figure 5); a fourth side profile (annotated figure 5), of the set of side profiles, positioned adjacent the fourth corner profile and the first corner profile (annotated figure 5); a set of center profiles adjacent the set of side profiles (annotated figure 5); a connection means (edges of the profiles where they are connected), between the set of corner profiles, the set of side profiles and the set of center profiles, for joining the set of corner profiles, the set of side profiles and the set of center profiles (it is understood that the modules are connected at their edges between the set of corner profiles, the set of side profiles and the set of center profiles, for joining the set of corner profiles, the set of side profiles and the set of center profiles); the set of corner profiles and the set of side profiles defining a set of beam channels (annotated figure 5).
 Murat et al. fails to disclose wherein at least one beam channel, of the set of beam channels includes a right angle channel end termination fixed to a corner profile of the set of corner profiles.
Schneider discloses a formwork element (10) including a right angle channel end termination (corner cap 26) fixed to a corner profile (figure 1a).
Therefore, from the teaching of Schneider, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that at least one beam channel, of the set of beam channels includes a right angle channel end termination fixed to a corner profile of the set of corner profiles, as taught by Schneider, in order to furnish a corner member that prevents poured concrete from running off of the formwork, when the formwork module is at the corner edge of an assembly of formwork.
As per claim 22, Murat et al. teaches the set of corner profiles, the set of side profiles and the set of center profiles is filled with cured concrete (it is understood that the formwork is concreted; paragraph 11 and figure 3).

Claim(s) 1-7, 21, and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Murat et al. (DE 20 2015003841 U1 with Espacenet translation), in view of Ecker (U.S. Patent No. 3,774,875), and in view of Schneider (DE 10 2015 223 764) with Derwent translation.
As per claim 1, Murat et al. teaches a reconfigurable composite floor formwork system (modular formwork; paragraph 1; it is understood that the modular formwork is capable of being reconfigured) comprising: a plurality of interlocking profiles (connected modules; figure 5) defining: a first side beam channel (annotated figure 5 below) ductedly intersecting a second side beam channel (annotated figure 5); the second side beam channel ductedly intersecting a third side beam channel (annotated figure 5); the third side beam channel ductedly intersecting a fourth side beam channel (annotated figure 5).
Murat et al. fails to disclose the profiles are made of fiberglass.
Ecker discloses a concrete formwork (abstract) including profiles made of fiberglass (col. 4, line 35).
Therefore, from the teaching of Ecker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that the profiles are made of fiberglass, as taught by Ecker, in order to provide a tough material that is light in weight for ease of transport and assembly.
In addition, Murat et al. as modified fails to disclose wherein at least one interlocking fiberglass profile, of the plurality of interlocking fiberglass profiles, forms a right angle corner terminating the first side beam channel and the second side beam channel.
Schneider discloses a formwork element (10) including a right angle corner (corner cap 26) terminating the first side beam channel and the second side beam channel (figure 1a; in the combination, it is understood that the adding the corner cap of Schneider to the formwork of Murat et al. would terminate the first side beam channel and the second side beam channel).
Therefore, from the teaching of Schneider, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that at least one interlocking fiberglass profile, of the plurality of interlocking fiberglass profiles, forms a right angle corner terminating the first side beam channel and the second side beam channel, as taught by Schneider, in order to furnish a corner member that prevents poured concrete from running off of the formwork, when the formwork module is at the corner edge of an assembly of formwork.
As per claim 2, Murat et al. teaches the first side beam channel, the second side beam channel, the third side beam channel and the fourth side beam channel are filled with cured concrete (it is understood that the formwork is concreted; paragraph 11 and figure 3).
As per claim 3, Murat et al. teaches a first corner profile (annotated figure 5); the first corner profile further comprising: a first side panel (annotated figure 5A), a first floor panel (annotated figure 5A) and a first corner projection (annotated figure 5A) bounding the first side beam channel and the fourth side beam channel (annotated figure 5); a first connection edge (annotated figure 5A) operatively connected to the first floor panel and the first corner projection (annotated figure 5A); and, a first receiving edge (annotated figure 5A) operatively connected to the first floor panel and the first corner projection (annotated figure 5).
Murat et al. fails to disclose the first connection edge is a connection flange.
Ecker discloses a concrete formwork (abstract) including profiles having flanged edges (102d).
Therefore, from the teaching of Ecker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that the connection edge is a connection flange, as taught by Ecker, in order to facilitate the attachment of adjacent modules for ease of assembly and time saving.
As per claim 4, Murat et al. teaches a second corner profile (annotated figure 5); the second corner profile (annotated figure 5B) further comprising: a second floor panel (annotated figure 5B), a second side panel (annotated figure 5B), a third side panel (annotated figure 5B) and a second corner projection (annotated figure 5B) bounding the first side beam channel and the second side beam channel (annotated figure 5); a second connection edge (annotated figure 5B) operatively connected to the second floor panel, the second corner projection, and the second side panel (annotated figure 5B); and, a third connection edge (annotated figure 5B) operatively connected to the second floor panel, the second corner projection and the third side panel (annotated figure 5B).
Murat et al. fails to disclose the second and third connection edges are connection flanges.
Ecker discloses a concrete formwork (abstract) including profiles having flanged edges (102d).
Therefore, from the teaching of Ecker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that the connection edge is a connection flange, as taught by Ecker, in order to facilitate the attachment of adjacent modules for ease of assembly and time saving.
As per claim 5, Murat et al. teaches a third corner profile (annotated figure 5); the third corner profile further comprising: a fourth side panel (annotated figure 5C), a third floor panel (annotated figure 5C) and a third corner projection (annotated figure 5C) bounding the second side beam channel and the third side beam channel (annotated figure 5); a fourth connection edge (annotated figure 5C) operatively connected to the third floor panel and the third corner projection (annotated figure 5C); and, a second receiving edge (annotated figure 5C) operatively connected to the third floor panel, the fourth side panel and the third corner projection (annotated figure 5C).
Murat et al. fails to disclose the fourth connection edge is a connection flange.
Ecker discloses a concrete formwork (abstract) including profiles having flanged edges (102d).
Therefore, from the teaching of Ecker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that the connection edge is a connection flange, as taught by Ecker, in order to facilitate the attachment of adjacent modules for ease of assembly and time saving.
As per claim 6, Murat et al. teaches a fourth corner profile (annotated figure 5); the fourth corner profile further comprising: a fourth floor panel (annotated figure 5D) and a fourth corner projection (annotated figure 5D) bounding the third side beam channel and the fourth side beam channel (annotated figure 5); a third receiving edge (annotated figure 5D) operatively connected to the fourth floor panel and the fourth corner projection (annotated figure 5D); and, a fourth receiving edge (annotated figure 5D) operatively connected to the fourth floor panel (annotated figure 5D) and the fourth corner projection (annotated figure 5D).
As per claim 7, Murat et al. teaches a first side profile (annotated figure 5); the first side profile further comprising: a fifth side panel (annotated figure 5E), a fifth floor panel (annotated figure 5E), and a first side projection (annotated figure 5E) bounding the first side beam channel (annotated figure 5); a fifth connection edge (annotated figure 5E), operatively connected to the fifth floor panel, the fifth side panel and the first side projection (annotated figure 5E); a sixth connection edge operatively connected to the first side projection and the fifth connection edge (annotated figure 5E); and, a fifth receiving edge (annotated figure 5E), operatively connected to the fifth floor panel, the fifth side panel and the first side projection (annotated figure 5E).
Murat et al. fails to disclose the fifth and sixth connection edges are connection flanges.
Ecker discloses a concrete formwork (abstract) including profiles having flanged edges (102d).
Therefore, from the teaching of Ecker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that the connection edge is a connection flange, as taught by Ecker, in order to facilitate the attachment of adjacent modules for ease of assembly and time saving.
As per claim 21, Murat et al. fails to disclose the set of corner profiles, the set of side profiles and the set of center profiles are constructed of a fiberglass material.
Murat et al. fails to disclose the profiles are made of fiberglass.
Ecker discloses a concrete formwork (abstract) including profiles made of fiberglass (col. 4, line 35).
Therefore, from the teaching of Ecker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that the set of corner profiles, the set of side profiles and the set of center profiles are constructed of a fiberglass material, as taught by Ecker, in order to provide a tough material that is light in weight for ease of transport and assembly.
 As per claim 23, Murat et al. teaches the set of corner profiles, the set of side profiles and the set of center profiles further comprise: an exterior surface and an interior surface (interior and exterior surfaces; figure 1), and wherein the exterior surface is patterned (as illustrated, the exterior surface has a pattern; figure 1).

Claim(s) 24, 25, 27, and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Murat et al. (DE 20 2015003841 U1 with Espacenet translation), in view of Schneider (DE 10 2015 223 764) with Derwent translation, and in view of Nelson (U.S. Patent No. 5,397,096).
As per claim 24, Murat et al. as modified fails to disclose the set of side profiles and the set of center profiles define a set of cross beam channels.
Nelson discloses a form system for concrete flooring (abstract) wherein the set of side profiles and the set of center profiles define a set of cross beam channels (channels between side walls 22; figure 1).
Therefore, from the teaching of Nelson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork of Murat et al. such that the set of side profiles and the set of center profiles define a set of cross beam channels, as taught by Nelson, in order to provide a greater surface area for the concrete to adhere to for a more robust floor construction.
As per claim 25, Murat et al. as modified in view of Nelson discloses the set of cross beam channels are generally parallel (figure 1 of Nelson).
As per claim 27, the figure 5 embodiment of Murat et al. fails to disclose a side profile, of the set of side profiles, further defines a column opening.
However, Murat et al. does disclose modules having a column opening (central opening in the module [not labeled]; figure 2 bottom right). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Murat et al. such that a side beam profile, of the set of side beam profiles, further defines a column opening, as taught by the opening in the corner module, in order to provide an additional column opening for the concrete structure depending of the design parameters given the modular nature of the construction.
As per claim 28, Murat et al. teaches a corner profile of the set of corner profiles further defines a column opening (central opening in the corner module [not labeled]; figure 2 bottom right).

Claim(s) 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Murat et al. (DE 20 2015003841 U1 with Espacenet translation), in view of Schneider (DE 10 2015 223 764) with Derwent translation, in view of Nelson (U.S. Patent No. 5,397,096), and further in view of Ecker (U.S. Patent No. 3,774,875).
As per claim 29, Murat et al. as modified fails to disclose the connection means further comprises a connection flange joined to a receiving edge.
Ecker discloses a concrete formwork (abstract) including profiles with a connection means having a connection flange (102d) joined to a receiving edge (as illustrated, the modules have receiving edges at 100 on the edges opposite to the flanged edges 102d at 104; figure 2).
Therefore, from the teaching of Ecker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork of Murat et al. such that the connection means is a connection flange joined to a receiving edge, as taught by Ecker, in order to facilitate the attachment of adjacent modules for ease of assembly and time saving.


    PNG
    media_image1.png
    671
    966
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    877
    742
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    968
    705
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    442
    640
    media_image4.png
    Greyscale



Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Schneider (DE 10 2015 223 764) has been added to overcome the newly added limitations. Applicant’s amendments regarding a right angle channel end termination fixed to a corner profile and a right angle corner terminating the first side beam channel and the second side beam channel, overcomes the previous rejection. However, the new limitations are taught in view of new reference Schneider.
Applicant provides the argument that Ecker fails to cure the deficiencies of Murat since Ecker’s bulkhead forms are planar and parallel and do not intersect at a right angle. However, the examiner notes that secondary reference Ecker is used to show obviousness regarding profiles made of fiberglass and profiles having flanged edges, regardless of how the profiles intersect since this already taught by the primary reference.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635